1. Claims 7-17, 23-30 and 32-33 have been canceled.
2. No new claims have been added.
3. Claim 1 has been amended. Claim 1 was amended in the amendment filed 09 September 2019.
	Claims 1-6, 18-22 and 31 are pending in the case.	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Kauppinen’s teachings regarding the use of a linker is a general teaching and suggests that any appropriate linker can be used to attach the RNA to the surface. The use of the specific linker as in instant claim 1 is neither taught nor suggested. 
Hornes teaches an oligo-dT binding ligand of preferably 15-50 bases. However, appellant has shown via comparative results (Example 8 at pages 38-40 and Fig. 16) that immobilized RNA capture agent having 20 thymidine residues exhibits a substantially greater RNA binding capacity compared to an immobilized agent having 50 thymidine residues using the same resin and linker. This is an unexpected result, which could not have been predicted by the combined teachings of the prior art.
Therefore, pending claims 1-6, 18-22 and 31 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623